   8:19-cr-00382-BCB-SMB Doc # 83 Filed: 01/13/21 Page 1 of 2 - Page ID # 173




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                  8:19-CR-382

        vs.
                                                                 AMENDED ORDER
MORGAN C. BROWN, and PEDRO R.
TORRES,

                          Defendants.


       This matter is before the Court on the United States of America’s Motion for Amended

Order (Filing 82). The United States previously sought dismissal from the Superseding Indictment

(Filing 30) the property listed in paragraph 2(a) of the Forfeiture Allegation. See Filing 80. That

property involves $4,350 in United States currency and a 2019 Chevrolet Malibu LS Sedan, VIN

1G1ZB5ST4KF206100 seized on August 16, 2019. Filing 30 at 4; Filing 80. The Court granted

that motion. Filing 81.

       The United States now seeks an amended order that does not dismiss the $4,350 in United

States currency because its request to dismiss that portion of the Forfeiture Allegation was

erroneous. See Filing 82. The Court will grant the motion.

       IT IS ORDERED:

       1. The United States of America’s Motion for Amended Order (Filing 82) is granted; and

       2. The Court’s prior Order (Filing 81) is amended to dismiss from the Forfeiture

              Allegation of the Superseding Indictment (Filing 30 at 4) only the 2019 Chevrolet

              Malibu LS Sedan, VIN 1G1ZB5ST4KF206100 seized on August 16, 2019.




                                                1
8:19-cr-00382-BCB-SMB Doc # 83 Filed: 01/13/21 Page 2 of 2 - Page ID # 174




   Dated this 13th day of January, 2021.

                                               BY THE COURT:


                                               ___________________________
                                               Brian C. Buescher
                                               United States District Judge




                                           2
